                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JAY ROBBINS,

      Plaintiff,

v.                                                  Case No. 5:18cv175-TKW-EMT
SERGEANT FOGEL, et al.,

      Defendants.
                                                /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 63). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Defendants are entitled to

summary judgment because the undisputed evidence shows that they were not

deliberately indifferent to the substantial risk of serious harm allegedly faced by

Plaintiff due to the actions of his cellmate.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Defendants’ motions for summary judgment (Docs. 33, 48, 60) are

             GRANTED.
3.   The Clerk shall enter judgment in favor of Defendants and close the

     case file.

DONE and ORDERED this 3rd day of February, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
